Case 1:15-cv-05525-RRM-VMS Document 66 Filed 09/30/19 Page 1 of 13 PageID #: 895



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------------------------------------------X
  LASHAWN BURGESS,
                                                                        PROPOSED
                            Plaintiff,                                  JOINT PRETRIAL ORDER


          -against-                                                     15 CV 5525 (RRM)(VMS)

  CITY OF NEW YORK,
  VINCENT AGOSTINO, Individually,
  MICHAEL DICECCO, Individually, and
  RICKY ALEXANDER, Individually,

                             Defendants.
  --------------------------------------------------------------X
       1. Caption

          The full caption of the action is set forth above.

      2. Trial Counsel

          Plaintiff’s Counsel:

          Jason Leventhal
          Leventhal Law Group, P.C.
          125 Maiden Lane, Suite 5C
          New York, New York 10038
          718-556-9600 (phone)
          718-522-3225 (fax)
          JL@LLG.Law

          Defendants’ Counsel:

          GEORGIA M. PESTANA
          Acting Corporation Counsel of the City of New York
          New York City Law Department
          100 Church Street
          New York, New York 10007
          By:    Suzanne E. Funes, Senior Counsel1
          Tel: (212) 356-2386

  1
    Additional defense trial counsel from the Office of the Corporation Counsel may be added prior
  to trial.
Case 1:15-cv-05525-RRM-VMS Document 66 Filed 09/30/19 Page 2 of 13 PageID #: 896



        Fax: (212) 356-1148
        Email: sfunes@law.nyc.gov

     3. Subject Matter Jurisdiction

        a) Plaintiff’s statement: Subject Matter Jurisdiction is conferred upon this Court by 28
             U.S.C. §§ 1331, 1343 (3) and (4), and 1367 as this action seeks redress for the
             violation of plaintiff’s constitutional and civil rights, as well as supplemental State
             law claims. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b).

        b) Defendants’ statement: Defendants do not dispute the Court’s jurisdiction or venue.


     4. Claims and Defenses To Be Tried

        a) Plaintiff’s claims:

        1.       False Arrest Against Defendants Agostino, Dicecco, and Alexander – 42 U.S.C. §
        1983: Plaintiff has to prove that: (1) the defendant officers intended to confine him, (2)
        that he was conscious of the confinement, (3) that he did not consent to the confinement,
        and (4) that the confinement was not otherwise privileged. Savino v. City of New York,
        331 F.3d 63, 75 (2d Cir. 2003).


        2.       Denial of Right to Fair Trial Against Defendants Agostino, Dicecco, and
        Alexander – 42 U.S.C. § 1983:          Plaintiff has to prove that the defendant officers
        fabricated information that is likely to influence a jury’s verdict and forwarded that
        information to prosecutors, and that plaintiff suffered a deprivation of life, liberty, or
        property as a result. Garnett v. Undercover Officer C0039, 838 F.3d 265, 279 (2d Cir.
        2016).


        3.       Malicious Prosecution Against Defendants Agostino, Dicecco, and Alexander –
        42 U.S.C. § 1983: Plaintiff has to prove “(1) the initiation or continuation of a criminal
        proceeding against plaintiff; (2) termination of the proceeding in plaintiff’s favor; (3) lack
        of probable cause for commencing the proceeding; and (4) actual malice as a motivation




                                                  2
Case 1:15-cv-05525-RRM-VMS Document 66 Filed 09/30/19 Page 3 of 13 PageID #: 897



         of for defendant’s actions.” Manganiello v. City of New York, 612 F.3d 149, 161 (2d Cir.
         2010).2


         4.        Malicious Prosecution/Respondeat Superior Against Defendants City of New
         York, Agostino, Dicecco, and Alexander - New York State Law: The elements of
         malicious prosecution under 42 U.S.C. § 1983 and under New York State law are the
         same. Manganiello v. City of New York, 612 F.3d 149, 160-161 (2d Cit. 2010).3

         b) Defendants’ claims and defenses

         1.        The First Amended Complaint fails to state a claim upon which relief can be
                   granted.

         2.        Any injury alleged to have been sustained resulted from plaintiff’s own culpable
                   or negligent conduct or the conduct of non-parties or third parties and was not the
                   proximate result of any act of defendants.

         3.        Plaintiff provoked or was at fault for any incident.

         4.        There was probable cause for plaintiff’s arrest, detention, and prosecution.

         5.        Defendants have not violated any rights, privileges, or immunities under the
                   Constitution or laws of the United States or the State of New York or any political
                   subdivision thereof, nor have defendants violated any act of Congress providing

  2
    Defendants cite: To establish a claim for malicious prosecution under Section 1983, it requires
  plaintiff to prove the additional element of “a sufficient post-arraignment liberty restraint to
  implicate the plaintiff’s Fourth Amendment rights.” Rohman v. New York City Transit Auth., 215
  F.3d 208, 215 (2d Cir. 2000); Alcantara v. City of New York, 646 F. Supp. 2d 449, 457
  (S.D.N.Y. 2009). The favorable termination element of a Section 1983 malicious prosecution
  claim is different from New York law in the sense that a plaintiff asserting a malicious
  prosecution claim under Section 1983 must show that the underlying criminal proceeding ended
  in a manner that affirmatively indicates his innocence. – not, however, the “not inconsistent with
  . . . innocence” standard. Lanning v. City of Glen Falls, 2018 U.S. App. LEXIS 31489, at *9 (2d
  Cir. Nov. 7, 2018); cf. Cantalino v. Danner, 96 N.Y.2d 391, 395 (2001).
  3
    Defendants cite: A claim for malicious prosecution under federal law is “substantially the
  same” as a claim for malicious prosecution under state law regarding the first four elements.
  Lawrence v. City Cadillac, 10-Civ-3324, 2010 U.S. Dist. LEXIS 32761, at *16 (S.D. N.Y. Dec.
  9, 2010); Fanelli v. City of New York, 13-Civ-1423 (KBF), 2013 U.S. Dist. LEXIS 160486, at
  *7-9 (S.D.N.Y. Nov. 1, 2013).

                                                     3
Case 1:15-cv-05525-RRM-VMS Document 66 Filed 09/30/19 Page 4 of 13 PageID #: 898



                 for the protection of civil rights.

         6.      The individual defendants acted reasonably in the proper and lawful exercise of
                 their discretion, and have not violated any clearly established constitutional or
                 statutory right of which a reasonable person would have known, and, therefore,
                 are protected by qualified immunity.

         7.      The individual defendants are immune from suit under state law for their exercise
                 of discretion in the performance of a governmental function and/or their exercise
                 of professional judgment.

         8.      Punitive damages cannot be recovered against Defendant City of New York, and,
                 if available, such damages shall be limited by applicable state and federal law,
                 including due process and other provisions of law.

         9.      At all times relevant to the acts alleged in the First Amended Complaint, the
                 duties and functions of the City’s officials entailed the reasonable exercise of
                 proper and lawful discretion. Therefore, the City has governmental immunity
                 from liability under state law.


         c) Claims and defenses previously alleged but not to be tried:

         Plaintiff had previously asserted a Malicious Abuse of Process claim, a Failure to
         Intervene claim, a Municipal Liability claim under 42 U.S.C. § 1983, a Negligent
         Screening, Hiring, and Retention claim, a Negligent Training and Supervision claim, a
         Negligence claim, and a Violation of New York State Constitution Article 1 §12 claim
         under New York State law. Plaintiff voluntarily withdrew those claims by Stipulation
         dated April 19, 2016 (ECF Doc. 21) and by letter dated October 28, 2016 (ECF Doc. 35).



     5. Damages

         On each claim, plaintiff seeks compensatory damages for the deprivation of his
         constitutional rights, deprivation of his liberty, and garden-variety emotional damages.
         Plaintiff also seeks punitive damages, statutory costs, and attorney’s fees.

     6. Jury or Bench Trial

         The parties agree that the case is to be tried by a jury, and that 2 to 3 trial days will be
  needed.


                                                       4
Case 1:15-cv-05525-RRM-VMS Document 66 Filed 09/30/19 Page 5 of 13 PageID #: 899



     7. Consent to Trial by a Magistrate Judge

        The parties have not consented to try this case before a magistrate judge.

     8. Stipulations or Statements of Fact or Law agreed to by all parties

        The parties have not agreed on any stipulations or statements of fact or law.

     9. Witnesses

        Plaintiff’s Witness List

        A. Plaintiff Lashawn Burgess
           1348 Webster Avenue
           Bronx, New York 10456

        B. Non-party witness Leroy Miller
           36 Laforge Place
           Staten Island, New York 10302

        C. Defendant Vincent Agostino
           1 Police Plaza
           New York, New York 10007

        D. Defendant Michael Dicecco
           1 Police Plaza
           New York, New York 10007

        E. Defendant Ricky Alexander
           1 Police Plaza
           New York, New York 10007

        F. Assistant District Attorney “KLK”
           Assistant District Attorney Varriale
           Richmond County District Attorney’s Office
           130 Stuyvesant Place
           Staten Island, New York 10301

        G. Law Clerk from the Richmond County Criminal Court
           26 Central Avenue
           Staten Island, NY 10301




                                                 5
Case 1:15-cv-05525-RRM-VMS Document 66 Filed 09/30/19 Page 6 of 13 PageID #: 900



        Plaintiff reserves the right to call any witness identified by defendants, and reserves all
        rights to present witness testimony at trial as permitted under the Federal Rules of Civil
        Procedure, Federal Rules of Evidence, and this Court's Local Civil Rules.

        Defendants’ Witness List

        A. Defendant Vincent Agostino
           1 Police Plaza
           New York, New York 10007

        B. Defendant Michael DiCecco
           1 Police Plaza
           New York, New York 10007

        C. Defendant Ricky Alexander
           1 Police Plaza
           New York, New York 10007

        D. Representative from the Richmond County District Attorneys’ Office
           130 Stuyvesant Place
           Staten Island, NY 10301

        E. Non-party witness Leroy Miller
           36 Laforge Place
           Staten Island, New York 10302


        Defendants reserve the right to call any witness identified by plaintiff, and reserves all
        rights to present witness testimony at trial as permitted under the Federal Rules of Civil
        Procedure, Federal Rules of Evidence, and this Court's Local Civil Rules.

     10. Deposition Testimony

        a) Plaintiff’s Designation of Deposition Testimony: Plaintiff does not intend to offer
           any deposition testimony as part of their case in chief unless a witness becomes
           unavailable for trial. Plaintiff reserves the right to use deposition testimony and
           deposition exhibits to refresh a witness’ recollection, if necessary, to impeach a
           witness, or for rebuttal testimony.

        b) Defendants’ Designation of Deposition Testimony: Defendants do not intend on
           designating any deposition testimony to be offered in their case in chief but reserve
           their right to utilize deposition testimony in any manner authorized by the Federal

                                                 6
Case 1:15-cv-05525-RRM-VMS Document 66 Filed 09/30/19 Page 7 of 13 PageID #: 901



             Rules of Evidence, Federal Rules of Civil Procedure, or any other purpose permitted
             by the Court should it become necessary.



     11. Schedule of Exhibits

         A. Each party provides its list of trial exhibits subject to the following reservations of
             rights:
                 a. Each party reserves the right not to offer any of the exhibits listed below, or to
                       offer all or any portion of an exhibit.
                 b. Each party reserves the right to offer and use any of the exhibits for more than
                       one purpose.
                 c. Each party reserves the right to offer any exhibit designated by any other party
                       to this Pre-Trial Order.

  Plaintiff’s Exhibits
  Exhibit                   Description                     Objection   Basis for Objection
     1                      Photo of scene of incident                  The parties have agreed to
                            (Ex 1.JPG)                                  take photos together at the
                                                                        site
     2                      Photo of scene of incident                  The parties have agreed to
                            (Ex 2.JPG)                                  take photos together at the
                                                                        site
     3                      NYPD Property Clerk             403         cumulative, defendants do
                            Invoice 5000051522                          not object to the
                            (P032-P034)                                 authenticity of the
                                                                        document and the
                                                                        admission of the document
                                                                        via the proper party or
                                                                        subject to connection
     4                      Controlled substance            403         cumulative, defendants do
                            vouchered on 2/28/14                        not object to the
                            under invoice no.                           authenticity of the
                            5000051522 (as identified                   document and the
                            in P032-P034)                               admission of the document
                                                                        via the proper party or
                                                                        subject to connection

                                                      7
Case 1:15-cv-05525-RRM-VMS Document 66 Filed 09/30/19 Page 8 of 13 PageID #: 902



     5              Lashawn Burgess Arrest     403    cumulative, defendants do
                    Worksheet (P023-P024)             not object to the
                                                      authenticity of the
                                                      document and the
                                                      admission of the document
                                                      via the proper party or
                                                      subject to connection
     6              Lashawn Burgess            403    cumulative, defendants do
                    Complaint Worksheet               not object to the
                    (P025-P028)                       authenticity of the
                                                      document and the
                                                      admission of the document
                                                      via the proper party or
                                                      subject to connection
     7              Lashawn Burgess Arrest     403    cumulative, defendants do
                    Report (P018-P020)                not object to the
                                                      authenticity of the
                                                      document and the
                                                      admission of the document
                                                      via the proper party or
                                                      subject to connection
     8              Complaint Report (P021-    403    cumulative, defendants do
                    P022)                             not object to the
                                                      authenticity of the
                                                      document and the
                                                      admission of the document
                                                      via the proper party or
                                                      subject to connection
     9              Leroy Miller NYPD Arrest   403    cumulative, defendants do
                    Worksheet (P039)                  not object to the
                                                      authenticity of the
                                                      document and the
                                                      admission of the document
                                                      via the proper party or
                                                      subject to connection
     10             Leroy Miller NYPD Arrest   403    cumulative, defendants do
                    Report (P042-P044)                not object to the
                                                      authenticity of the
                                                      document and the
                                                      admission of the document
                                                      via the proper party or

                                          8
Case 1:15-cv-05525-RRM-VMS Document 66 Filed 09/30/19 Page 9 of 13 PageID #: 903



                                                      subject to connection
     11             Leroy Miller Desk          403    cumulative, defendants do
                    Appearance Ticket (P029)          not object to the
                                                      authenticity of the
                                                      document and the
                                                      admission of the document
                                                      via the proper party or
                                                      subject to connection
     12             NYPD Prisoner Movement     403    cumulative, defendants do
                    Slip (P037)                       not object to the
                                                      authenticity of the
                                                      document and the
                                                      admission of the document
                                                      via the proper party or
                                                      subject to connection
     13             NYPD Property Clerk               As per the Court’s Order
                    Invoice 5000051531                dated December 18, 2018
                    (P030-P031)                       [Docket Entry No. 60], this
                                                      exhibit will be introduced
                                                      by Defendant Vincent
                                                      Agostino
     14             NYPD Property Clerk        403    cumulative, defendants do
                    Invoice 5000051533                not object to the
                    (P035-P036)                       authenticity of the
                                                      document and the
                                                      admission of the document
                                                      via the proper party or
                                                      subject to connection
     15             NYPD Controlled            403    cumulative, defendants do
                    Substance/Marijuana Data          not object to the
                    Sheet (DEF 172)                   authenticity of the
                                                      document and the
                                                      admission of the document
                                                      via the proper party or
                                                      subject to connection
     16             Richmond County DA         802    Hearsay, defendants do not
                    Data Analysis Sheet (P013)        object to the authenticity of
                                                      the document and the
                                                      admission of the document
                                                      via the proper party or

                                          9
Case 1:15-cv-05525-RRM-VMS Document 66 Filed 09/30/19 Page 10 of 13 PageID #: 904



                                                           subject to connection
     17              Lashawn Burgess Criminal   403        Cumulative, defendants do
                     Court Complaint (P014-                not object to the
                     P015)                                 authenticity of the
                                                           document and the
                                                           admission of the document
                                                           via the proper party or
                                                           subject to connection
     18              Entire Richmond County     403, 802   cumulative, hearsay,
                     DA file (P012-P044)                   defendants do not object to
                                                           the authenticity of the
                                                           document and the
                                                           admission of the document
                                                           via the proper party or
                                                           subject to connection
     19              NYPD Online Prisoner       403        cumulative, defendants do
                     Arraignment Form (DEF                 not object to the
                     074 -DEF 075)                         authenticity of the
                                                           document and the
                                                           admission of the document
                                                           via the proper party or
                                                           subject to connection
     20              Defendant Agostino’s       403        cumulative, defendants do
                     memo book entries (DEF                not object to the
                     076 – DEF077)                         authenticity of the
                                                           document and the
                                                           admission of the document
                                                           via the proper party or
                                                           subject to connection
     21              Defendant Alexander’s      403        cumulative, defendants do
                     memo book entries (DEF                not object to the
                     085 – DEF087)                         authenticity of the
                                                           document and the
                                                           admission of the document
                                                           via the proper party or
                                                           subject to connection
     22              Defendant Dicecco’s        403        cumulative, defendants do
                     memo book entries (DEF                not object to the
                     156 – DEF157)                         authenticity of the
                                                           document and the

                                         10
Case 1:15-cv-05525-RRM-VMS Document 66 Filed 09/30/19 Page 11 of 13 PageID #: 905



                                                                      admission of the document
                                                                      via the proper party or
                                                                      subject to connection
      23                  Entire Richmond County         402, 403,    confusing, unfair
                          Criminal Court file (P001-     802          prejudice, waste of time,
                          P009)                                       hearsay, defendants do not
                                                                      object to the authenticity of
                                                                      the document and the
                                                                      admission of the document
                                                                      via the proper party or
                                                                      subject to connection
      24                  Defendant Dicecco              402, 403,    Not relevant, unfair
                          Overtime Requests Report       404          prejudice, misleading jury,
                          (DEF 159)4                                  undue delay, cumulative,
                                                                      impermissible character
                                                                      evidence, waste of time,
                                                                      defendants do not object to
                                                                      the authenticity of the
                                                                      document and the
                                                                      admission of the document
                                                                      via the proper party or
                                                                      subject to connection
      25                  Defendant Agostino EBT         402, 403     Not relevant, cumulative
                          Transcript and Exhibits
      26                  Defendant Dicecco EBT          402, 403     Not relevant, cumulative
                          Transcript and Exhibits
      27                  Defendant Alexander EBT        402, 403     Not relevant, cumulative
                          Transcript and Exhibits


          Plaintiff intends on offering the above exhibits into evidence with appropriate redactions
  in his case-in-chief, or on rebuttal, or for impeachment.




  4
    To the extent the Court permits plaintiff to introduce or question defendant Dicecco regarding
  his overtime request report stemming from plaintiff’s arrest, defendants reserve the right to
  introduce DEF 174 (defendant Agostino’s Overtime Records) and DEF 175 (defendant
  Alexander Overtime Records).

                                                  11
Case 1:15-cv-05525-RRM-VMS Document 66 Filed 09/30/19 Page 12 of 13 PageID #: 906




  Defendants’ Impeachment Exhibits

  Exhibit Description                        Objection   Basis for Objection
    A.    Complaint                             403      Confusing the issues, misleading the
                                                         jury, wasting time, needlessly
                                                         presenting cumulative evidence
    B.    Amended Complaint                     403      Confusing the issues, misleading the
                                                         jury, wasting time, needlessly
                                                         presenting cumulative evidence
    C.    Non-Party Leroy Miller                802      Hearsay
          Affidavit

    D.    Deposition Transcript of Non-       402, 403   Not relevant, unfair prejudice,
          Party Leroy Miller held on                     misleading the jury, wasting time,
          September 8, 2016                              needlessly presenting cumulative
                                                         evidence
    E.    Plaintiff’s Notice of Claim         402, 403   Not relevant, unfair prejudice,
          (DEF 126-DEF 130)                              misleading the jury, needlessly
                                                         presenting cumulative evidence
     F.   Plaintiff’s 50-h Hearing held on    402, 403   Not relevant, unfair prejudice,
          December 18, 2014                              misleading the jury, wasting time,
                                                         needlessly presenting cumulative
                                                         evidence
    G.    Deposition transcript of            402, 403   Not relevant, unfair prejudice,
          plaintiff held on June 16, 2016                misleading the jury, wasting time,
                                                         needlessly presenting cumulative
                                                         evidence
    H.    Deposition transcript of            402, 403   Not relevant, unfair prejudice,
          plaintiff held on September 7,                 misleading the jury, wasting time,
          2016                                           needlessly presenting cumulative
                                                         evidence
     I.   5 Star Investment Loan              402, 403   Not relevant, unfair prejudice,
          Agreement dated May 14, 2015                   confusing the issues, misleading the
                                                         jury




                                               12
Case 1:15-cv-05525-RRM-VMS Document 66 Filed 09/30/19 Page 13 of 13 PageID #: 907



     J.     5 Star Investment Loan              402, 403     Not relevant, unfair prejudice,
            Agreement dated June 3, 2015                     confusing the issues, misleading the
                                                             jury




  IT IS FURTHER ORDERED that the court, in order to prevent manifest injustice or for good
  cause shown, may, at the trial of the within action or prior thereto, upon application by counsel
  for either party made in good faith, or upon the motion of the Court, modify this Pretrial Order
  upon such conditions as the Court may deem just and proper.

  Dated: Brooklyn, New York
         _________________, 2019

  Attorneys for Plaintiff                      Attorneys for Defendants

  LEVENTHAL LAW GROUP, P.C.                    GEORGIA M. PESTANA, ESQ.
  125 Maiden Lane, Suite 5C                    Acting Corporation Counsel, City of New York
  New York, New York 10038                     100 Church Street
                                               New York, New York 10007


  By:     /s                                   By:     /s
          Jason Leventhal, Esq.                        Suzanne E. Funes, Esq.




  SO ORDERED:


  _______________________
  HON. ROSLYNN R. MAUSKOPF
  United States District Judge




                                                  13
